Title: From Thomas Jefferson to Martha Jefferson Randolph, 24 July 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia July 24. 1791.

Your last letter come to hand was of May 23. Consequently it is now two months old.
Petit arrived here three or four days ago, and accosted me with an assurance that he was come pour rester toujours avec moi. The principal small news he brings is that Panthemont is one of the convents to be kept up for education, that the old Abbess is living, but Madame de Taubenheim dead, that some of the nuns have chosen to rejoin the world, others to stay, that there are no English pensioners there now, Botidour remains there, &c. &c. &c. Mr. Short lives in the Hotel d’Orleans where I lived when you first went to Panthemont.

The President is indisposed with a complaint similar to that he had in New York the year before last. It is commonly called a blind bile, and is in fact a tumour which will not come to a head.—I do not yet know when I shall go to Virginia, and fear the visit will be short. It will probably be the beginning of September. I sent off yesterday by Capt. Stratton 4. boxes and 14. kegs with stores to be delivered to Mr. Brown to be forwarded to Monticello. But I beg you not to await my coming for the opening and using of them, as they are for the common use. Kiss Maria and the little Anne for me and accept cordial love from your’s affectionately,

Th: J

